THICATTO~EY                 GENEKAL
                             OFTEXAS




        ,..,
I&i%br&bleGe6. Ii.Sheppard
Cbi%ptrollerW'6f
               Public Accounts
Austin,
  _     Texas
Dear Mr. Sheppard:                     Opinion Nd. O-5407
                                       Re: Repeal of HiW&e Bill No. 159,
                                            48th LegFslatuW, Itjy
                                                                Hduse Bill
                                            No. 9, 48th'Legislature?
           Your letter of June 14, 1943, submits the following
questions for the consideration of this Department:
               "1 * Does R.B'iNo. 9 repeal H.B. No. 159
        in whole, or if in part, to what extent?
               "2. Should the Comptroller, In making
        the'ntixtmonthly allocation of money ,fi+omthe
        Clearance Fund into the Old Age Assistance Fund
        take into consideratLbn the $1,1.54,p44.20now
        In the Old Age Assistance Fund thereby making It
        a part of the $1,900,000.00 for the month of July?
               “3 * If you answer questic%two""in the
        negative, then shbuld the Comptroller apply
        1/2'4thof the balance each:succeeding month in
        establishing Fn the,Old Age Assistance Fund the
        $1,900,000.00?"
                 H. B. No, 159 passed by the 48th Legislature reads as
follows:
               'All unexpended an*dUnapproprFCted bal-
        ances ofihand in the Old Age Asslstahce Fund are
        hereby appropriated to the State Department."of
        Public Kdlfare for the purposes for which ssld
        fund Is aQthorLzed,by l&w to be expended. Pro-
               that not more thankone-twenty-foiirth ~'
        ;:yig of the unexpended and UnapprBpriated bal-
        &Mea on hand In the Old Age Assititance"'Fund
        shall be expended durFng any one calendar month,"
 ..~,
           The 48th Legislature likewise passed H. B. No. 9. It
carried thenemergency clause, and received'the v&e fiecess%irg
                                                             to
make it effective as an emergency measure. It was passed after
H.B.,179.
Honorable Geo. H. Sheppard, page 2         o-5407


           Section 1 of H. B. No. 9 provides:
           "Subsection 4 ~Section 2, Article    XX, of
    H. B. No. 8, Chap. 164, Acts of the 47th    LEgls-
    lature, State of Texans,Regular Session,    and all
    subsequent amendments thereto, .is hereby   amended
    so as to hereafter read as follows:
           "'(4) After the above allodatlons and pay-
    ments have been made from such Clearance Fund there
    shall be paid therefrominto the Old Age Assistance
    Fund on the first of each month such sum whiCh,
    taken with the unexpended balance of State funds
    in such Old Age Assistance Fund, ~111 estab1ish.W
    the Old Age Assistance Fund a total of $1,900,00.00
    in.State funds for that month. No more than ~'
    $1,900,000.00 In State funds from whatever ~sourde
    maybe expended for Old Age Assistance in any cal-
    endar month. If, on the first day of the calendar
    month,'the unexpended balance in the Old Age    '~
    Assistance Fund plus the amount on that date trans-
    ferred from the Clearance Fund to the Old Age Assis-
    tance Fund, shall not establish In the Old Age
    As'histanceFund the total sum of $1,900,000.00 in
    State funds for that month; then, In that event,
    there shall be deposited to the credit of the Old
    Age Assistance Fund from the revenues collected
    after the first day of the month which would other-
    wise go into the General Revenue Fund such sum as,
    with the balance on hand in the fund plus the~'pay-
    ment from the Clearance Fund, will make available
    in the Old Age Assistance Fund a total amount of
    State funds for that month of $1,900,000.00.
    The funds now on hand in, or hereafter deposited
    to the credit of, the Old Age Assistance Fund,
    are hereby appropriated for the uses and purposes
    prescribed by law, subject, however, to the pro-
    visions of this Act. This appropriation is for
    the remainder of the fiscal year ending August 31,
    1943. The $1,900,000.00 per month State funds
    herein appropriated shall be and is Wlieu   of all
    other State approprlations~for Old Age Assistance,
    and this State appropriation of $1,900,000.00 shall
    not include any funds received from the Federal
    Government."
           Section 2 of H. B. 9 repeals all laws In conflict with
H. B. 9 to the extent of the conflict only.
           Since H. B. 9 appropr%ates, for the remainder of the
RonorabLe i;eo.H. Sheppard, page 3         O-5407


fiscal year ending August 31, 1943, subject to Its provisions,
"the funds now on hand In, or hereafter deposited to the credit
of, the Old Age Assrstance Fund'",it is directly jn conflict with
H, B. No. 159, the earlier law. FOP the period from the effec-
tive date of H. B, No. 9 to August 31, 1943, therefore, the ap-'
propriationprovlded by H. B. No, 9 controls. From and after
September 1, 1943, PI.B. 159 is suspended by the appropriation
made by the rider to the itemized appropriation made for the
Department of Public Welfare by S. B. 332, 48th Legislature,
           Answering your second question, you are advised 'chak,
perforce of the provisions of H. B. 9, you must take into eon-
sideration, in making the next monthly allocation of money from
the Clearance Fund into the Old Age Assistance Fund, any 'unex-
pended balance of State funds" In the Old Age Assistance Fx
Since the $1,154,044,20 item to which you refer as being in the
Old Age Assi.stanceFund 1s an unexpended balance in that Fund,
you must treat it as such in making your transfer of funds from
the Clearance Fund to the Old Age Assistance Fund.
                                Very truly yours
                            ATTORNEY GENERAL OF TEXAS
                                By s/R. W. Fairchild
                                     R. W. Fairchild
                                     Assistant



APPROVED JUN 28, 1943
s/Gerald C, Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinfon Committee By s/BWB Chairman